UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1849


STARSHA M. SEWELL, A Natural Person and Resident of Maryland On Behalf
of Herself and Her African American Son’s,

                    Plaintiff - Appellant,

             v.

DEBORAH K. CHASANOW, A Natural Person, acting as a Federal Judge In the
United States of America,

                    Defendant - Appellee.



Appeal from the United States District Court for the Maryland, at Baltimore. James K.
Bredar, Chief District Judge. (1:16-cv-03256-JKB)


Submitted: November 27, 2017                                 Decided: December 6, 2017


Before DUNCAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha Sewell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Starsha Sewell appeals the district court’s order returning various documents to

Sewell because the case was closed. We have reviewed the record and find no reversible

error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the

reasons stated by the district court. Sewell v. Chasanow, No. 1:16-cv-03256-JKB (D.

Md. July 6, 2017).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                          AFFIRMED




                                          2